Citation Nr: 0118832	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  00-19 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
hypertension.

(The issue of entitlement to reimbursement for the cost of 
unauthorized private medical treatment received on August 30, 
September 10, and September 21, 1999, will be addressed in a 
separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Acosta, Counsel



INTRODUCTION

The veteran served on active duty from January 1954 to 
January 1958, and from March 1958 through May 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO), which denied a claim of entitlement to 
a rating in excess of 10 percent for the service-connected 
hypertension.


REMAND

The veteran contends that his service-connected hypertension 
is currently more disabling than evaluated and that, 
accordingly, it should be rated higher than 10 percent 
disabling.  After a review of the record, the Board is of the 
opinion that this case needs to be remanded for the 
additional development set forth in the following paragraphs.

First, it is noted that, during the pendency of this appeal, 
the President signed the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  In essence, this Act amplified VA's duty to assist a 
claimant (requiring VA to notify the claimant and his or her 
representative of any information and evidence needed to 
substantiate and complete a claim for VA benefits), and 
mandated certain additional notice duties (requiring VA, for 
instance, to secure any relevant evidence not yet of record, 
and to schedule medical examinations, whenever indicated).  
Id.  This change in the law is applicable to all claims filed 
on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

In the present case, the RO has not yet had the opportunity 
to re-adjudicate this matter under the provisions of the 
VCAA.  Thus, it would be potentially prejudicial to the 
veteran if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).

Second, the Board notes that the veteran's service-connected 
hypertension was last examined by VA, for compensation 
purposes, in October 1981, that is, almost 20 years ago.  A 
VA examination was scheduled for May 1999, but it was 
canceled because the veteran objected to having x-rays done, 
essentially because he felt that his receiving any type of 
radiation could trigger a relapse of an abdominal melanoma 
condition for which he has been treated in the past, for the 
residuals of which he is service-connected.  While in a 
handwritten statement he submitted in May 1999, the veteran 
appeared to be indicating that he did not want to be examined 
by VA, he more recently appeared, in his Substantive Appeal, 
VA Form 9, dated in September 2000, to be willing to submit 
to such an examination.

The Board is of the opinion that VA should attempt, once 
again, to have the veteran re-examined, insofar as the lack 
of a contemporaneous medical examination report renders the 
record incomplete and, as such, considerably hinders the 
Board's ability to issue an informed decision on this 
particular claim.  See Green v. Derwinski, 1 Vet. App. 121, 
124 (1991) ("Fulfillment of the statutory duty to assist ... 
includes the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of the prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.")  This 
action would also conform to VA's re-defined duty to assist 
under the VCAA.
 
Third, it appears that the veteran receives regular VA 
outpatient treatment for his service-connected hypertension 
(he indicated, in his May 1999 handwritten statement, that VA 
should "not assume I only go [to the Gainesville, VA medical 
center] every six months"), and the most recent such records 
in the file were dated in June 2000.  VA is considered to 
have constructive possession of all of a claimant's VA 
medical records.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Thus, on remand, the RO should make sure to secure any 
additional pertinent VA medical records produced between June 
2000 and the present time.  This action would also conform to 
VA's re-defined duty to assist under the VCAA.  See also 
Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992) ("The 
only way to adjudicate a veteran's claim properly and fairly 
is to obtain all pertinent records.").

In view of all of the above, this case is remanded for the 
following additional development:

1.  The RO should take the necessary 
action to secure any additional pertinent 
medical records produced at the 
Gainesville VA medical center between 
June 2000 and the present time.

2.  The RO should review the veteran's 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, has been completed.  In particular, 
the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.

3.  Thereafter, the veteran should be 
afforded a VA medical examination to 
ascertain the current severity of his 
service-connected hypertension.  The 
claims folder must be reviewed by the 
examiner prior to the examination, and 
the examiner should specifically note in 
the report that the file has been 
reviewed.

The examiner should be asked that, in 
determining which tests and studies are 
to be performed, he or she keep in mind 
that the veteran has historically 
objected to undergo any tests or studies 
(such as X-Rays) that might involve 
radiation, because of concerns that the 
radiation might cause a relapse of a 
dermatological condition in his abdomen.  
The examiner should therefore make every 
effort to avoid ordering tests that could 
be counter-productive in this regard.

The examiner should be asked to report 
all findings in as much detail as 
possible in a comprehensive, legible 
examination report.

4.  Thereafter, the RO should re-
adjudicate the veteran's claim for an 
increased rating for hypertension, to 
include consideration of the question of 
whether this case presents exceptional 
circumstances so as to warrant referral 
to the appropriate officials for 
extraschedular consideration.

If, upon re-adjudication, the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.

No action is required of the veteran until he is notified by 
the RO; however, the veteran is hereby advised that failure 
to report for any scheduled examination may result in the 
denial of his claim.  38 C.F.R. § 3.655 (2000).  The veteran 
is further advised that he has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

The purpose of this REMAND is to obtain additional 
information and to ensure due process of law.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




